Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 FINANCIAL PRODUCTS FACT SHEET (T132) Offering Period: May 31, 2012  June 21, 2012 4-year Digital-Plus Barrier Notes Linked to the Performance of the S&P 500 ® Index Return Profile  4-year Digital-Plus Barrier Notes linked to the performance of the S&P 500 ® Index  If the Final Level is equal to or greater than the Initial Level, the investor will be entitled to receive the greater of the Fixed Payment Percentage and the uncapped participation in the appreciation of the Underlying  If the Final Level is less than the Initial Level and a Knock-In Event does not occur, the investor is entitled to receive their principal amount at maturity  If the Final Level is less than the Initial Level and a Knock-In Event occurs, the investor will be entitled to receive a payment at maturity that will be less than his principal amount  Any payment on the securities is subject to our ability to pay our obligations as they become due Terms & Knock-In Event Issuer: Credit Suisse AG (Credit Suisse), Nassau Branch Trade Date: Expected to be June 22, 2012 Settlement Date: Expected to be June 29, 2012 Underlying: S&P 500 ® Index Fixed Payment Percentage: Expected to be between [35.00-41.00]% (to be determined on the Trade Date). Redemption Amount: An amount in cash equal to the principal amount of the securities held multiplied by the sum of 1 plus the Underlying Return. Underlying Return: If (a) the Final Level is equal to or greater than the Initial Level, then the greater of (i) Fixed Payment Percentage and (ii) [(Final Level  Initial Level)/Initial Level], or (b) the Final Level is less than the Initial Level and (i) a Knock-In Event occurs, then: [(Final Level  Initial Level)/Initial Level]; or (ii) a Knock-In Event does not occur, then: zero. Knock-In Level: Expected to be approximately 70% of the Initial Level. Knock-In Event: A Knock-In Event occurs if the Final Level of the Underlying is equal to or less than the Knock-In Level. Initial Level: The closing level of the Underlying on the Trade Date. Final Level: The closing level of the Underlying on the Valuation Date. Valuation Date: June 22, 2016 Maturity Date: June 29, 2016 CUSIP: 22546TUB5 Benefits If the Underlying appreciates, offers either a Fixed Payment Percentage or uncapped participation in the appreciation of the Underlying.
